DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is to correct the typos in previous office action dated 10/15/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imes et al. (US PGpub: 2011/0046792 A1), herein after Imes and in view of Ruff et al. (US PGpub: 2013/0103207 A1), herein after Ruff.
Regarding claim 1, Imes teaches, in FIG 2-16, Paragraph [0035]-[0094], [0104]-[0235],   a system for managing a plurality of energy consuming load controllers, each controlling a respective load of a plurality of loads, the system comprising: a cloud orchestration platform configured to communicate with one or more cloud based 
	Imes, perhaps, does not explicitly teach wherein the cloud orchestration platform is further configured to reprogram the plurality of load controllers by means of application programing interfaces.
However, Ruff teaches wherein the cloud orchestration platform is further configured to reprogram the plurality of load controllers by means of application programing interfaces (Paragraph [0060]-[0064], [0083]-[0084], [0102]-[0119], FIG 4A, 4B, 7 power management port, power regulator circuit 462 in the power management system. A metric which indicates load usage or utilization. FIG. 7, 8 clearly shows how 
Hence, It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Imes’s system for managing a plurality of energy consuming loads to modify with power management teaching from Ruff’s system such that the electronic display can conserve money and/or equipment life, to improve health, etc. The motivation for the modification by Klein’s teaching is that the electronic display can provide the electrical energy requirement within the time frame, while also accommodating at least a portion of variations in the balance between available electric power and load.
Regarding claim 2, Imes teaches the system of claim 1, wherein the load controllers are smart thermostats (ABSTRACT, Paragraph [0035], [0057], [0027], FIG. 2, 4 and 11. 212 and 216. See 250 as well.).
Regarding claim 3, Imes teaches the system of claim 2, wherein the load state data comprises set point, ambient temperature, and location information associated with each of the plurality of thermostats. (Paragraph [0041]-[0046], [0180]. Load enabled utilization values of each of the loads is done by energy management system as described in Paragraph [0027]-[0053] based on demand response module. FIG. 2, 4 and 11).
Regarding claim 4, Imes teaches the system of claim 1, wherein the first network comprises a wide area network. ((These are well known communication networks Paragraph [0044]-[0046]. Servers can be cloud based as in Paragraph [0045]. 
Regarding claim 5, Imes teaches the system of claim 1, wherein the second network comprises a local area network. [Paragraph [0197], [0235], ABSTRACT, FIG. 11, also Paragraph [0035]-[0070]. 204 has multiple servers and according to Paragraph [0045] and [0046], all servers communicates thru any communication network as in Paragraph [0045]).
Regarding claim 6, Imes teaches the system of claim 2, wherein the cloud orchestration platform is configured to log ambient temperature and set point data versus time. (Paragraph [0045]-[0070]), [0083]-[0094]. energy management information 
Regarding claim 7, Imes teaches the s system of claim 6, wherein the cloud orchestration platform is further configured to log data for the plurality of load controllers indicating when their respective loads are energized. (Paragraph [0045]-[0070]), [0083]-[0094]. FIG. 2, 4 and 11. Different load controller report whether loads are active or not and user can access that data. mobile device 210 can report a current location using a location application program interface (API) of mobile device 210, and can upload location data to server 204 using mobile client interface 226. Server 204 can then deploy proximity detection module 234 to determine whether one or more operating conditions should be altered at site 202. For example, proximity detection module 234 
Regarding claim 8, Imes teaches the system of claim 7, wherein the cloud orchestration platform is further configured to determine ambient temperature time rates of change values corresponding to when the respective loads are energized (one or more smart appliances 212 or various other devices at site 202. A user can access the energy management application using mobile device 210 or other computing device and read the current settings, operating conditions, or various other types of energy management information associated with site 202. For example, a user can view if TSTAT 208 and an associated HVAC system (not expressly illustrated in FIG. 2) is on or off, a mode such as heat, A/C, or fan, or any combination thereof. In other forms, the user can use the energy management application to access multiple thermostats or zones at site 202.)and when they are not. (ABSTRACT, Paragraph [0035], [0057], [0027], [0041]-[0045], [0180], energy management information (EMI) manage energy production, consumption, curtailment, load shedding, purchase decisions, demand response decisions, or any combination thereof. EMI among others include priority dispatch data, forecasted transmission price setting events, virtual capacity data, historical site performance data, seasonal weather and performance data, aggregate scheduling demand data, collaborative demand response data, historical device 
Regarding claim 9, Imes teaches the system of claim 8, wherein the cloud orchestration platform is further configured to use the ambient temperature time rates of change values to orchestrate a schedule of operation for the plurality of load controllers that reduces the aggregated energy demand over some predetermined future time interval. (ABSTRACT, Paragraph [0035], [0057], [0027], 0041]- [0045], [0071], [0174], [0180], energy management information (EMI) manage energy production, consumption, curtailment, load shedding, purchase decisions, demand response decisions, or any combination thereof. EMI among others include priority dispatch data, forecasted transmission price setting events, virtual capacity data, historical site performance data, seasonal weather and performance data, aggregate scheduling demand data, collaborative demand response data, historical device consumption data, forecasted device consumption data, or any combination thereof. An updated temperature set-point can also have a value between a current temperature set-point and a maximum seasonal set-point in response to the current operating mode of HVAC 630 being in a cooling mode. Server 602 can generate a control action report that can 
Regarding claim 10, Imes teaches, in FIG 2-16, Paragraph [0035]-[0094], [0104]-[0235],  a system comprising: a plurality of load controllers (FIG. 2, 4 and 11, each has multiple controllers.) configured to operate according to respective command data residing thereon; and a local area communication network providing load state data communication with the plurality of load controllers; wherein each load controller of the plurality of load controllers are further configured to transmit the load state data to a cloud orchestration platform via the local area communication network (paragraph [0044]-[0046]); 74the plurality of load controllers further configured to receive over the local area communication network changes in command data and to update their respective command data using the received changes in command data (Smart meters will receive the data and the user can change the input based on the need. Paragraph [0197], [0235], ABSTRACT, FIG. 2, 4 and 11, also Paragraph [0035]-[0070]. 204 has multiple servers and according to Paragraph [0045] and [0046], all servers communicates thru any communication network as in Paragraph [0045]. energy management system 200 can be used with an energy management application accessible or deployed by mobile device 210 or other computing device. For example, the energy management application can be used to control TSTAT 208, one or more smart appliances 212 or various other devices at site 202. A user can access the 
Imes, perhaps, does not explicitly teach wherein the changes in command data is configured to reprogram the plurality of load controllers to schedule the operation for the plurality of load controllers with the goal of reducing an aggregated energy demand of the plurality of load controllers over a predetermined future time interval.
However, Ruff teaches changes in command data is configured to reprogram the plurality of load controllers to schedule the operation for the plurality of load controllers with the goal of reducing an aggregated energy demand of the plurality of load controllers over a predetermined future time interval (Paragraph [0060]-[0064], [0083]-[0084], [0102]-[0119], FIG 4A, 4B, 7 power management port, power regulator circuit 462 in the power management system. A metric which indicates load usage or utilization. FIG. 7, 8 clearly shows how the load is prioritized based on facility. microprocessor controlled "intelligent" thermostats may have more advanced environmental control capabilities that can save energy while also keeping occupants comfortable. To do this, these thermostats require more information from the occupants as well as the environments where the thermostats are located. If it is determined that the threshold should change, the method may further include updating the threshold (1708). The updated threshold may simply overwrite the previous threshold and a memory location. Alternatively, the updated threshold may be stored in a vector of thresholds such that a history of thresholds is maintained. The history of thresholds may 
Hence, It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Imes’s system for managing a plurality of energy consuming loads to modify with power management teaching from Ruff’s system such that the electronic display can conserve money and/or equipment life, to improve health, etc. The motivation for the modification by Klein’s teaching is that the electronic display can provide the electrical energy requirement within the time frame, while also accommodating at least a portion of variations in the balance between available electric power and load.
Regarding claim 11, Imes teaches a system comprising: a plurality of the load controllers configured to operate according to respective program data residing thereon; and a first local area communication network providing communication for the plurality of load controllers; and a second wide area communication network in communication with the first local area communication network providing communication between the first local area network and a remote server; wherein each load controller of the plurality of load controllers are further configured to receive data transmitted by the remote 

Imes, perhaps, does not explicitly teach the plurality of load controllers configured to receive the change in program data and to update their respective program data using the received change in program data.
However, Ruff teaches wherein the plurality of load controllers configured to receive the change in program data and to update their respective program data using the received change in program data (Paragraph [0060]-[0064], [0083]-[0084], [0102]- microprocessor controlled "intelligent" thermostats may have more advanced environmental control capabilities that can save energy while also keeping occupants comfortable. To do this, these thermostats require more information from the occupants as well as the environments where the thermostats are located. These thermostats may also be capable of connection to computer networks, including both local area networks (or other "private" networks) and wide area networks such as the Internet (or other "public" networks), in order to obtain current and forecasted outside weather data, cooperate in so-called demand-response programs (e.g., automatic conformance with power alerts that may be issued by utility companies during periods of extreme weather), enable users to have remote access and/or control thereof through their 
Hence, It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Imes’s system for managing a plurality of energy consuming loads to modify with power management teaching from Ruff’s system such that the electronic display can conserve money and/or equipment life, to improve health, etc. The motivation for the modification by Klein’s 
Regarding claim 12, Imes teaches the system of claim 11, wherein the plurality of load controllers comprises a first and second plurality of load controllers, a first and second local area network corresponding to the first and second plurality of load controllers, and wherein the remote server is in communication with a second remote server from which the first remote server receives the change in program data. (Paragraph [0197], [0235], ABSTRACT, FIG. 2, 4 and 11, also Paragraph [0035]-[0070]. energy management system 200 can be used with an energy management application accessible or deployed by mobile device 210 or other computing device. For example, the energy management application can be used to control TSTAT 208, one or more smart appliances 212 or various other devices at site 202. A user can access the energy management application using mobile device 210 or other computing device and read the current settings, operating conditions, or various other types of energy management information associated with site 202. For example, a user can view if TSTAT 208 and an associated HVAC system (not expressly illustrated in FIG. 2) is on or off, a mode such as heat, A/C, or fan, or any combination thereof. In other forms, the user can use the energy management application to access multiple thermostats or zones at site 202. Although the energy management application has been described in the context of accessing TSTAT 208, it should be understood that other network devices, smart appliances, lighting systems, or any other energy consuming or network accessible device or any combination thereof can be accessed using the energy management application).
Regarding claim 13, Imes teaches the system of claim 12, wherein the change in program data received by the first remote server comprises first and second program 
Regarding claim 14, Imes
Regarding claim 15, Imes teaches the system of claims 12, wherein the first and second remote servers communicate over the second wide area communication network. [204 has multiple servers and according to Paragraph [0045] and [0046], all servers communicates thru any communication network as in Paragraph [0045]).
Regarding claim 16, Imes
Regarding claim 17, Imes teaches the system of claim 13, wherein the first and second program data correspond to first and second load controller types [Each site has each program data, each program data has its own controller 216. FIG. 1 and 2-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828